Citation Nr: 1213264	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity, has been received.

2.  Entitlement to service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen- the Board has characterized this appeal as encompassing both matters set forth on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board's decision on the petition to reopen the claim for service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity, is set forth below.  The claim for service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 2001 denied service connection for low back disability, diagnosed as lumbosacral strain with radiculopathy.

2.  The evidence received since November 2001 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for low back disability.


CONCLUSIONS OF LAW

1. The November 2001 rating decision which denied entitlement to service connection for low back disability, diagnosed as lumbosacral strain with radiculopathy, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103  (2011). 

2. The evidence received subsequent to the November 2001 rating decision is new and material, and the claim for service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity, is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 20.1105 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Board observes that the Veteran's claim for service connection for low back disability was previously considered and denied by the RO in a rating decision dated in November 2001. The Veteran was notified of that decision and of his appellate rights. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103 . 

In August 2007, the Veteran essentially requested that his claim for service connection for low back disability be reopened. The July 2008 rating decision currently on appeal denied the Veteran's petition to reopen the claim on the basis that new and material evidence had not been submitted. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108. For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the November 2001 rating decision denied the Veteran's claim for service connection for a low back disability, diagnosed as lumbosacral strain with radiculopathy.  In that decision, the RO observed that while there were no service treatment records available for review, there was no evidence of medical treatment for a low back disability for many years following the Veteran's discharge from service until VA records reflect that the Veteran was treated for chronic low back pain beginning in May 2001.  It was further noted that on VA examination in September 2001, a diagnosis of lumbosacral strain with radiculopathy secondary to congenital shortness of the left lower extremity was assigned.  However, given that the Veteran's shortened left leg is considered a congenital defect, and that there was no evidence of continued treatment for a back disability for many years following service, the RO found that there was no basis upon which service connection could be granted.  

The evidence associated with the claims file subsequent to the November 2001 rating decision includes VA medical records, private medical records, and service treatment records as well as testimony from the Veteran's October 2011 Board hearing and various written statements. The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 2001 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a back disorder.  This evidence is certainly new, in that it was not previously of record. The Board also finds the service treatment records, in particular, to be material. Applicable regulations provide that if VA receives or associates with the claims file relevant official records that existed and had not been associated with the claims file when VA first denied the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c).  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity is reopened, and to this extent only, the appeal is granted.



REMAND

As the Board has reopened the claim for service connection for low back disability, to include as secondary to congenital shortness of the left lower extremity, to avoid any prejudice to the Veteran, the RO should adjudicate the claim, on the merits, in the first instance.  The Board also finds that additional development of the claim is warranted.  

The Veteran alleges, in essence, that his congenital leg length discrepancy led to the development of a low back disability in service.  He alleges that he was accepted into service, and that his leg length discrepancy was not noted until later in service.  He noted that he was unable to keep step with marching and other duties.  During his Board hearing, the Veteran discussed two incidents that led to the development of back pain in service.  He indicated that he fell down a set of stairs and also was involved in a car accident while stationed at Ladd Air Force Base.  He reported that he was placed on a permanent profile and was subsequently discharged.  The Veteran also reported that he has experienced chronic low back pain since service, and initially sought treatment at the Pinehurst Medical Clinic as early as 1969.  

The Board notes that the newly-received service treatment records do not reflect complaints, treatment, or diagnosis of a low back disability.  However, a June 1959 report notes shortening of the left leg and pain on prolonged standing.  A September 1959 examination notes a one inch shortening of the left lower extremity.  It was noted that the Veteran was place on permanent profile and recommended for administrative discharge.   

Following service, a February 1972 VA examination notes shortening of the left leg.  The examiner observed that the Veteran walked with a slight limp.  Diagnoses of congenital shortening of the left leg and lumbosacral strain were assigned.

On VA examination in September 2001, a diagnosis of lumbosacral strain with radiculopathy, secondary to congenital shortness of the left lower leg was assessed.

A November 2011 statement from the Veteran's private physician, Dr. D., notes that the Veteran was seen for back pain due to his congenital shortness of the left lower extremity.  He noted that the Veteran was inducted into service in 1955, and it was not until 1959 that an examining physician noticed that he had a leg length inequality.  Therefore, he found that the assertion that the Veteran's low back pain is service-connected is well-founded on the fact that he had a short leg and that there was a presumption of fitness at the time of military induction.

The Board also notes that the record also reflects that the Veteran suffered injury to his back due to incidents following service.  For example, a private medical report from January 1972 notes that the Veteran was seen following an automobile accident.  It was noted that the muscles of the neck and shoulders part way down the back were sore on palpation, and that there was limitation of motion.  A June 1998 private medical report notes the onset of low back pain following a jump from a train.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The above-noted evidence suggests that the Veteran's current low back disability may have had its onset in or is otherwise related to service, despite post-service evidence of later injury to the back.  However, while the Veteran was previously afforded VA examination the record includes no actual opinion addressing the medical relationship, if any, between the current disability and service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for service connection.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names, addresses, and approximate dates of treatment of all VA and non-VA health provides who have provided treatment for his claimed disability.  When the requested information and any necessary authorizations have been received, the RO/AMC shall request legible copies of all pertinent clinical records that have not been previously obtained.  All records shall be associated with the claims file.

2.   After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify any current low back disability(ies).  With respect to any such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim for service connection for low back disability.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  

5.  If the benefits sought on appeal remain denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. §3.655(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).







This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


